IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KEVIN R. SHAY, )
)
Petitioner, ) Civil Action No. 19-213
) District Judge David S. Cercone/
Vv. ) Magistrate Judge Maureen P. Kelly
)
WARDEN GILMORE; THE DISTRICT )
ATTORNEY OF THE COUNTY OF )
ALLEGHENY; and THE ATTORNEY )
GENERAL OF THE STATE OF )
PENNSYLVANIA, )
)
Respondents. )
)
MEMORANDUM ORDER

 

Kevin R. Shay (“Petitioner”) filed a Petition for Writ of Habeas Corpus Under 28 U.S.C.
§ 2254 (the “Petition”) in this Court, seeking solely to attack the way his sentence was being
credited.

The case was referred to Magistrate Judge Maureen Kelly in accordance with the
Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Local Civil Rules 72.C and D.

Magistrate Judge Kelly’s Report and Recommendation, ECF No. 43, filed on December
26, 2019, recommended that the Petition be dismissed as moot because, during the pendency of
this Petition, the credit against his sentence, which Petitioner had sought in the Petition, was
granted to him by the state court at the request of the Respondents. Petitioner was informed that
he could file Objections to the Report by January 13, 2020. Petitioner has not filed any

Objections as of the date of this Order.
G.

(i
Accordingly, IT IS HEREBY ORDERED this +o day of January, 2020, after de novo

review of the record and the Report and Recommendation, the Petition for Writ of Habeas
Corpus is denied as moot. A certificate of appealability is likewise denied as jurists of reason
would not find this disposition to be debatable. The Report and Recommendation is adopted as

the opinion of the Court.

BY THE COURT:

DAVID S. CERCONE
UNITED STATES DISTRICT JUDGE

 

 

cc: The Honorable Maureen Kelly
United States Magistrate Judge

KEVIN R. SHAY
LH1546

SCI Greene

169 Progress Dr.
Waynesburg, PA 15370

All Counsel of record via EM-ECF
